ORDER
PER CURIAM.
Appellant, Gale Varvil, appeals from the judgment denying his petition for reinstatement of his driver’s license. His license was revoked for refusing to submit to a breath test that measures blood alcohol content. He contends he refused because the arresting officer provided him with misleading information regarding the consequences of his refusal. Having reviewed the briefs of the parties and the record on appeal, we find no error of law. An extended opinion would have no prece-dential value.
We affirm the judgment pursuant to Rule 84.16(b).